DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Jones et al (US 2011/0069148) discloses center axis of lens 1104 having an offset D from center axis of sensor 1102 and center axis of lens having an offset D from center axis of sensor 1102 allowing lower region of the wide-angle lens to be located at the center region of the imaging array sensor (Fig.11 and ¶¶59-61). 
Fursich et al (US 2016/0137126) discloses center axis of the lens being offset relative to the center of the imaging array (¶192), rear view camera having an offset lens (¶50), 
	Wu (US 2016/0021309) discloses an imaging array with an imaging axis centrally located with a center portion of a field of view of the imaging array wherein the center portion that surrounds the central axis of the lens is offset with respect to the center of the imaging array thereby enlarging the distant image details captured by the imaging array (¶43).
	The prior arts do not disclose “field of view of the rear backup camera includes an external scene (i) a distant central horizon region rearward of the vehicle and (ii) a closer region rearward of the vehicle that is closer to the vehicle than the distant central horizon region; wherein, with the rear backup camera disposed at the vehicle, (i) the distant central horizon region is imaged at an upper region of the imaging array sensor of the imager via light that has passed through a center region of the wide angle lens and (ii) the closer region is imaged at the center region and a lower region of the imaging array sensor of the imager via light that has passed through a lower peripheral region of the wide angle lens” and “wherein capturing image data comprises capturing image data at the upper region of the imaging array sensor of the imager that is associated with light that has passed through the center region of the wide angle lens and capturing image data at the center 13 37710801.1region and the lower region of the imaging array sensor of the imager that is associated with light that has passed through the lower peripheral region of the wide angle lens; wherein the image data captured at the upper region of the imaging array sensor of the imager has less distortion than the image data captured at the center region and the lower region of the imaging array sensor of the imager”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486